(Local Currency—Single Jurisdiction)

ISDA®

International Swap Dealers Association, Inc.

MASTER AGREEMENT
dated as of December 21, 2007

WACHOVIA BANK, NATIONAL ASSOCIATION and G&E HEALTHCARE REIT LINCOLN PARK
BOULEVARD, LLC

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows: —

1. Interpretation

(a) Definitions. The terms defined in Section 12 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

2. Obligations

(a) General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

1

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c) Netting. If on any date amounts would otherwise be payable: —

(i) in the same currency; and

(ii) in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of branches or offices through which the parties make
and receive payments or deliveries.

(d) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

3. Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered
into) that:—

(a) Basic Representations.

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


2

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

(d) Accuracy of Specified information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a) Furnish Specified Information. It will deliver to the other party any forms,
documents or certificates specified in the Schedule or any Confirmation by the
date specified in the Schedule or such Confirmation or, if none is specified, as
soon as reasonably practicable.

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

5. Events of Default and Termination Events

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:—

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(d) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(d) or to give notice of a
Termination Event) to be complied with or performed

3

by the party in accordance with this Agreement if such failure is not remedied
on or before the thirtieth day after notice of such failure is given to the
party;

(iii) Credit Support Default.

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

(iv) Misrepresentation . A representation made or repeated or deemed to have
been made or repeated by the party or any Credit Support Provider of such party
in this Agreement or any Credit Support Document proves to have been incorrect
or misleading in any material respect when made or repeated or deemed to have
been made or repeated;

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its

4

winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 30 days of the institution
or presentation thereof; (5) has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (6) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all its assets;
(7) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
(8) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) to (7) (inclusive); or (9) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts; or

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, and, if specified to be applicable, a Credit
Event Upon Merger if the event is specified pursuant to (ii) below or an
Additional Termination Event if the event is specified pursuant to (iii) below:—

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

(ii) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee, as appropriate,
will be the Affected Party); or

5

(iii) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

6. Early Termination

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b) Right to Terminate Following Termination Event.

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) occurs and
there are two Affected Parties, each party will use all reasonable efforts to
reach agreement within 30 days after notice thereof is given under
Section 6(b)(i) on action to avoid that Termination Event.

(iii) Right to Terminate. If: —

(1) an agreement under Section 6(b)(ii) has not been effected with respect to
all Affected Transactions within 30 days after an Affected Party gives notice
under Section 6(b)(i); or

(2) an Illegality other than that referred to in Section 6(b)(ii), a Credit
Event Upon Merger or an Additional Termination Event occurs,

either party in the case of an Illegality, any Affected Party in the case of an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(c) Effect of Designation.

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.


6

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(d) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

(d) Calculations.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment), from (and including) the relevant Early Termination Date to (but
excluding) the date such amount is paid, at the Applicable Rate. Such interest
will be calculated on the basis of daily compounding and the actual number of
days elapsed.

(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

(i) Events of Default. If the Early Termination Date results from an Event of
Default:—

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of
(A) the sum of the Settlement Amount (determined by the Non-defaulting Party) in
respect of the Terminated Transactions and the Unpaid Amounts owing to the
Non-defaulting Party over
(B) the Unpaid Amounts owing to the Defaulting Party.

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Unpaid Amounts owing to the Non-defaulting Party
less (B) the Unpaid Amounts owing to the Defaulting Party. If that amount is a
positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of that amount to the Defaulting Party.

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative

7

number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2) Two Affected Parties. If there are two Affected Parties:—

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Unpaid Amounts
owing to X less (II) the Unpaid Amounts owing to Y; and

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv) Pre -Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

7. Transfer

Neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation amalgamation with, or merger with or into, or transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from
a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void


8

8. Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e) Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

9. Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
incurred by such other party by reason of the enforcement and protection of its
rights under this Agreement or any Credit Support Document to which the
Defaulting Party is a party or by reason of the early termination of any
Transaction, including, but not limited to, costs of collection.

10. Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by telex, on the date the recipient’s answerback is received;


9

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v) if sent by electronic messaging system, on the date that electronic message
is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

11. Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b) Jurisdiction . With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably: —

(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

12. Definitions

As used in this Agreement:—

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).


10

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, all Transactions affected by the occurrence of such
Termination Event and (b) with respect to any other Termination Event, all
Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Applicable Rate” means:—

(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

(d) in all other cases, the Termination Rate.

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1 % per annum.

“Defaulting Party” has the meaning specified in Section 6(a).

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iii).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“law” includes any treaty, law, rule or regulation and “lawful” and “unlawful”
will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located, (c) in
relation to any notice or other communication, including notice contemplated
under Section 5(a)(i), in the city specified in the address for notice provided
by the recipient and, in the case of a notice contemplated by Section 2(b), in
the place where the relevant new account is to be located and (d) in relation to
Section 5(a)(v)(2), in the relevant locations for performance with respect to
such Specified Transaction.

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, an amount that party reasonably
determines in good faith to be its total losses and costs (or gain, in which
case expressed as a negative number) in connection with this Agreement or that
Terminated Transaction or group of Terminated Transactions, as the case may be,
including any loss of bargain, cost of funding or, at the election of such party
but without duplication, loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position (
or any gain


11

resulting from any of them). Loss includes losses and costs (or gains) in
respect of any payment or delivery required to have been made (assuming
satisfaction of each applicable condition precedent) on or before the relevant
Early Termination Date and not made, except, so as to avoid duplication, if
Section 6(e)(i)(1) or (3) or 6(e)(ii)(2)(A) applies. Loss does not include a
party’s legal fees and out-of-pocket expenses referred to under Section 9. A
party will determine its Loss as of the relevant Early Termination Date, or, if
that is not reasonably practicable, as of the earliest date thereafter as is
reasonably practicable. A party may (but need not) determine its Loss by
reference to quotations of relevant rates or prices from one or more leading
dealers in the relevant markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same
city.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under


12

this Agreement, another contract, applicable law or otherwise) that is exercised
by, or imposed on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:—

(a) the Market Quotations (whether positive or negative) for each Terminated
Transaction or group of Terminated Transactions for which a Market Quotation is
determined; and

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

“Specified Entity” has the meaning specified in the Schedule.

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

“Termination Event” means an Illegality or, if specified to be applicable, a
Credit Event Upon Merger or an Additional Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined

13

by the party obliged to make the determination under Section 6(e) or, if each
party is so obliged, it shall be the average of the fair market values
reasonably determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

      WACHOVIA BANK, NATIONAL ASSOCIATION   G&E HEALTHCARE REIT LINCOLN PARK
BOULEVARD, LLC (Name of Party)   (Name of Party)
By: /s/ Bruce Young
Name: Bruce Young
Title: Senior Vice President
Date: 12/27/2007
  By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
Date: December 27, 2007

14

SCHEDULE
to the
MASTER AGREEMENT
dated as of December 21, 2007 between
WACHOVIA BANK, NATIONAL ASSOCIATION (“Party A”)
and G&E HEALTHCARE REIT LINCOLN PARK BOULEVARD, LLC (“Party B”)



    Part 1. Termination Provisions



(a)   “Specified Entity” means each party’s Affiliates for purposes of
Section 5(a)(v).



(b)   “Specified Transaction” has its meaning as defined in Section 12.



(c)   “Cross Default” applies to both parties. With respect to Party B, “Cross
Default” is amended by inserting at the end of Section 5(a)(vi): “or (3) any
default, event of default or other similar condition or event (however
described) under any existing or future agreement or instrument relating to any
loan or extension of credit from Party A (or any of its Affiliates) to Party B
(whether or not anyone else is a party thereto).”

“Specified Indebtedness” means any obligation (whether present, future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money or relating to the payment or delivery of funds, securities or
other property (including, without limitation, collateral), other than
indebtedness in respect of any bank deposits received in the ordinary course of
business by any foreign branch of a party the repayment of which is prevented,
hindered or delayed by any governmental or regulatory action or law unrelated to
the financial condition or solvency of such party or that foreign branch.

“Threshold Amount” means, with respect to Party A, an amount (including its
equivalent in another currency) equal to the higher of $10,000,000 or 2% of its
stockholders’ equity as reflected on its most recent financial statements or
call reports, and with respect to Party B, any amount of Specified Indebtedness.



(d)   “Credit Event Upon Merger” applies to both parties.



(e)   “Automatic Early Termination” does not apply to either party.



(f)   Payments on Early Termination. Except as otherwise provided herein,
“Market Quotation” and the “Second Method” apply, provided that with respect to
the following types of Transactions, a Market Quotation shall not be determined
or included under clause (a) of the definition of Settlement Amount, and instead
a “Loss” shall be determined and included under clause (b) of the definition of
Settlement Amount with respect to the following types of Transactions: any
Transactions which are commodity swaps, commodity options, commodity forwards or
any other commodity derivative transactions.

In the case of any Terminated Transaction that is, or is subject to, any
unexercised option, the words “economic equivalent of any payment or delivery”
appearing in the definition of “Market Quotation” shall be construed to take
into account the economic equivalent of the option.



(g)   “Additional Termination Event” does not apply to either party.



    Part 2. Tax Provisions



(a)   Tax Representations.

(i) Party A represents at all times hereunder that (A) it is a national banking
association organized or formed under the laws of the United States, and (B) it
is a United States resident for United States federal income tax purposes.

(ii) Party B represents at all times hereunder that (A) it is organized or
formed under the laws of a state within the United States, and (B) it is (or, if
Party B is disregarded for United States federal income tax purposes, its
beneficial owner is) a United States resident for United States federal income
tax purposes.



(b)   Tax Forms.

(i) Each party agrees to deliver to the other party the tax forms specified
below with respect to it at the following times: before the first Payment Date
under this Agreement; promptly upon reasonable demand by the other party; and
promptly upon learning that any such form previously provided by the party has
become obsolete or incorrect.

(A) Tax Forms to be Delivered by Party A:

None specified.

(B) Tax forms to be Delivered by Party B:

(I) If Party B is (or, if Party B is disregarded for United States federal
income tax purposes, its beneficial owner is) treated as a corporation for
United States federal income tax purposes whose name includes “Incorporated”,
“Inc.”, “Corporation”, “P.C.”, “Insurance Company” “Indemnity Company”,
“Reinsurance Company”, or “Assurance Company”:

None specified, unless any amount payable to Party B under this Agreement is to
be paid to an account outside the United States, in which case the tax form to
be delivered by Party B shall be a correct, complete and duly executed U.S.
Internal Revenue Service Form W-9 (or successor thereto) that eliminates U.S.
federal backup withholding tax on payments to Party B under this Agreement.

(II) In all other cases:

A correct, complete and duly executed U.S. Internal Revenue Service Form W-9 (or
successor thereto) that eliminates U.S. federal backup withholding tax on
payments to Party B under this Agreement.

(ii) In addition, each party agrees to deliver to the other party, upon
reasonable demand by such other party, any other tax form that may be required
or reasonably requested in writing in order to allow such other party to make a
payment under this Agreement (or under any Credit Support Document) without any
deduction or withholding for or on account of any tax imposed by any government
or other taxing authority in respect of any such payment (other than a stamp,
registration, documentation or similar tax), or with such deduction or
withholding at a reduced rate, which form shall be correct, complete and duly
executed.



(c)   Withholding Tax Liability. A breach of a representation under paragraph
(a) above, or a failure to deliver a required tax form in accordance with
paragraph (b) above, by a party hereunder (the “defaulting payee”) may result in
a tax liability on the part of the other party (the “payor”), as required by the
United States Internal Revenue Code and regulations thereunder, for withholding
or backup withholding on any payment by the payor to the defaulting payee under
this Agreement (or under any Credit Support Document), including a liability to
remit to the U.S. Treasury Department the required amount of withholding and to
pay interest and penalties to the U.S. Treasury Department for amounts not
withheld.

Accordingly, if any such breach or failure by the defaulting payee results in
any such tax liability, then (i) any amount so withheld and remitted to the U.S.
Treasury Department shall discharge the payor’s obligation under this Agreement
(or under any Credit Support Document) to pay to the defaulting payee the
portion of any payment so withheld and remitted (with the payor having no
obligation to “gross up” any of its payments for such withheld amounts), and
(ii) if any tax liability resulting from the defaulting payee’s breach or
failure is assessed directly against the payor in respect of any amounts not
withheld, the defaulting payee shall indemnify the payor on demand for the
amount of such tax liability (including interest and penalties). However, any
such breach or failure by the defaulting payee shall not be an “Event of
Default” or a “Potential Event of Default” under this Agreement unless the
defaulting payee fails to so indemnify the payor.

15



    Part 3. Documents

Delivery of Documents.

(i) When it delivers this Agreement, Party B shall also deliver its Closing
Documents to Party A in form and substance reasonably satisfactory to Party A.
For each Transaction, Party B shall deliver, promptly upon request, a duly
executed incumbency certificate for the person(s) executing the Confirmation for
that Transaction on behalf of Party B.

(ii) For Party B, “Closing Documents” means an opinion of counsel covering Party
B’s Basic Representations under Section 3(a) as they relate to this Agreement,
or in lieu thereof, (A) a copy of Party B’s organizational documents, including
its operating agreement and any articles or certificate of registration or
incorporation, and any amendments thereto, (B) a certified copy of the
resolutions of Party B duly adopted by or on behalf of the members of Party B
(and separate resolutions of the board of directors of each of Party B’s members
that is a corporate entity) authorizing the execution, delivery and performance
by Party B of this Agreement and authorizing Party B to enter into Transactions
hereunder, and (C) a duly executed incumbency certificate of Party B certifying
the name, true signature and authority of each person authorized to execute this
Agreement and enter into Transactions for Party B, together with, if this
Agreement or any Transaction for Party B is being executed through any of Party
B’s members or its manager that is a corporate entity, an incumbency certificate
of each such member or manager certifying the name, true signature and authority
of each such person.



    Part 4. Miscellaneous



(a)   Addresses for Notices. For purposes of Section 10(a) of this Agreement,
all notices to a party shall, with respect to any particular Transaction, be
sent to its address, telex number or facsimile number specified in the relevant
Confirmation (or as specified below if not specified in the relevant
Confirmation), provided that any notice under Section 5 or 6 of this Agreement,
and any notice under this Agreement not related to a particular Transaction,
shall be sent to a party at its address specified below.

To Party A:

WACHOVIA BANK, NATIONAL ASSOCIATION
301 South College Street, DC-8
Charlotte, NC 28202-0600

Attention: Derivatives Documentation Group

Fax: (704) 383-0575
Phone: (704) 383-8778

To Party B:

G&E HEALTHCARE REIT LINCOLN PARK BOULEVARD, LLC

1551 N. Tustin Ave., #300
Santa Ana, CA 92705

Attention: Trevor Drummond

Fax: 714-667-6860
Phone:714-667-8252



(b)   “Calculation Agent” means Party A.



(c)   “Credit Support Document” means, with respect to Party B, each document
(whether now existing or hereafter executed) which by its terms secures,
guarantees or otherwise supports Party B’s obligations under this Agreement from
time to time, whether or not this Agreement, any Transaction, or any type of
Transaction entered into hereunder is specifically referenced or described in
any such document.

“Credit Support Default” is amended by adding at the end of
Section 5(a)(iii)(1):

“, any default, event of default or other similar condition or event (however
described) exists under any Credit Support Document, any action is taken to
realize upon any collateral provided to secure such party’s obligations
hereunder or under any Transaction, or the other party fails at any time to have
a valid and perfected first priority security interest in any such collateral;”



(d)   “Credit Support Provider” means, with respect to Party B, each party to a
Credit Support Document that provides or is obligated to provide security, a
guaranty or other credit support for Party B’s obligations under this Agreement.



(e)   Governing Law. To the extent not otherwise preempted by U.S. Federal law,
this Agreement will be governed by and construed in accordance with the law of
the State of New York (without giving effect to any provision of New York law
that would cause another jurisdiction’s laws to be applied).



(f)   Waiver of Jury Trial. To the extent permitted by applicable law, each
party irrevocably waives any and all right to trial by jury in any legal
proceeding in connection with this Agreement, any Credit Support Document to
which it is a party, or any Transaction.



(g)   Netting of Payments. Section 2(c)(ii) will apply in respect of all
Transactions from the date of this Agreement, provided that Section 2(c)(ii)
will not apply with respect to any Transactions or group of Transactions for
which the parties mutually agree shall be netted operationally.



(h)   “Affiliate” has its meaning as defined in Section 12.



    Part 5. Other Provisions



(a)   2006 ISDA Definitions. This Agreement and each Transaction are subject to
the 2006 ISDA Definitions published by the International Swaps and Derivatives
Association, Inc. (the “2006 ISDA Definitions”) and will be governed by the
provisions of the 2006 ISDA Definitions. The provisions of the 2006 ISDA
Definitions are incorporated by reference in, and shall form part of, this
Agreement and each Confirmation. Any reference to a “Swap Transaction” in the
2006 ISDA Definitions is deemed to be a reference to a “Transaction” for
purposes of this Agreement or any Confirmation, and any reference to a
“Transaction” in this Agreement or any Confirmation is deemed to be a reference
to a “Swap Transaction” for purposes of the 2006 ISDA Definitions. The
provisions of this Agreement (exclusive of the 2006 ISDA Definitions) shall
prevail in the event of any conflict between such provisions and the 2006 ISDA
Definitions.



(b)   Scope of Agreement. Any Specified Transaction now existing or hereafter
entered into between the parties (whether or not evidenced by a Confirmation)
shall constitute a “Transaction” under this Agreement and shall be subject to,
governed by, and construed in accordance with the terms of this Agreement,
unless the confirming document(s) for that Specified Transaction provide(s)
otherwise. For any such Specified Transaction not evidenced by a Confirmation,
Section 2(a)(i) of this Agreement is amended to read as follows: “(i) Each party
will make each payment or delivery to be made by it under each Transaction, as
specified in each Confirmation (or otherwise in accordance with the terms of
that Transaction if not evidenced by a Confirmation), subject to the other
provisions of this Agreement.” In the event the parties enter into any such
Specified Transaction that is a foreign exchange transaction or provides for one
or more payments or deliveries to be made in a currency other than U.S. Dollars,
(i) this Agreement shall be deemed to incorporate by reference the multicurrency
provisions of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) form,
including Section 8 thereof, and shall be read and construed in accordance with
such provisions, mutatis mutandis, with such modifications deemed made to
Sections 6(e) and 12 hereof to incorporate the Termination Currency Equivalent
provisions of Sections 6(e) and 14 of such form and with U.S. Dollars being
deemed the Termination Currency for such purpose, and (ii) this Agreement and
any such Specified Transaction shall be deemed to incorporate by reference the
1998 FX and Currency Option Definitions published by ISDA, EMTA Inc. and The
Foreign Exchange Committee, except as otherwise specifically provided herein or
in the relevant Confirmation.



(c)   Additional Representations. In addition to the representations under
Section 3, the following representations will apply:

16





(i) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Relevant Agreement that:



  (1)   Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into the Relevant Agreement and as to whether the
Relevant Agreement is appropriate or proper for it based solely upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party or any of
its affiliates (or its respective representatives) as investment advice or as a
recommendation to enter into the Relevant Agreement, it being understood that
information and explanations related to the terms and conditions of any Relevant
Agreement will not be considered investment advice or a recommendation to enter
into the Relevant Agreement. No communication (written or oral) received from
the other party or any of its affiliates (or its respective representatives)
will be deemed to be an assurance or guarantee as to the expected results of the
Relevant Agreement.



  (2)   Assessment and Understanding.  It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of the
Relevant Agreement based solely upon its own evaluation of the Relevant
Agreement (including the present and future results, consequences, risks, and
benefits thereof, whether financial, accounting, tax, legal, or otherwise) or
that of its own advisers. It is also capable of assuming, and assumes, the risks
of the Relevant Agreement. It also understands that the terms under which any
Transaction may be terminated early are set forth in this Agreement (or in the
relevant Confirmation), and any early termination of a Transaction other than
pursuant to such terms is subject to mutual agreement of the parties confirmed
in writing, the terms of which may require one party to pay an early termination
fee to the other party based upon market conditions prevailing at the time of
early termination.



  (3)   Status of Parties.  The other party is not acting as a fiduciary for or
an adviser to it in respect of the Relevant Agreement, and any agency,
brokerage, advisory or fiduciary services that the other party (or any of its
affiliates) may otherwise provide to the party (or to any of its affiliates)
excludes the Relevant Agreement.

“Relevant Agreement” means this Agreement, each Transaction, each Confirmation,
any Credit Support Document, or any agreement (including any amendment,
modification, transfer or early termination) between the parties relating to
this Agreement or to any Transaction, Confirmation or Credit Support Document.

(ii) Eligibility. Each party will be deemed to represent to the other party on
the date on which it enters into a Transaction that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act or otherwise
qualifies under the CFTC’s Policy Statement Concerning Swap Transactions
(July 21, 1989) published in the Federal Register at vol.54, pages 30694-30697.

(iii) ERISA. Each party represents to the other party at all times hereunder
that it is not (i) an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or a plan
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or
Section 4975 of the Code but is subject to another law materially similar to
Title I of ERISA or Section 4975 of the Code (each of which, an “ERISA Plan”),
(ii) a person or entity acting on behalf of an ERISA Plan, or (iii) a person or
entity the assets of which constitute assets of an ERISA Plan.

(iv) Authorized Persons. Party B represents, warrants and agrees that: (i) each
Authorized Person, acting singly, is authorized from time to time on behalf of
and in the name of Party B to negotiate, enter into, amend, transfer and
terminate Transactions with Party A on such terms as such Authorized Person may
agree; (ii) Party B will be bound by the terms of each Transaction, and any
amendment, transfer or termination thereof, as and when that Authorized Person
enters into (whether orally by telephone or in writing) any such Transaction for
Party B or any agreement with Party A to amend, transfer or terminate any
Transaction; and (iii) Party A may rely and act upon any instruction, order,
agreement or document purporting to be from an Authorized Person and relating to
any proposed or existing Transaction, whether the instruction, order, agreement
or document is in writing (signed or unsigned) or is communicated by telephone,
facsimile transmission or other electronic means, and once Party A has acted or
relied upon it, then that instruction, order, agreement or document may not be
rescinded, canceled, terminated, modified or amended without Party A’s prior
written consent.

“Authorized Person” means any person whose signature is set forth below Party
B’s name on the signature pages hereof and each other person who is a director,
officer, partner (or general partner), manager (or general manager), member (or
managing member) or any other person holding any office or position in Party B
or in any of its partners (or general partners), managers (or general managers)
or members (or managing members).



(d)   Set-off. Any amount (“Early Termination Amount”) payable to one party
(“Payee”) by the other party (“Payer”) under Section 6(e), in circumstances
where there is a Defaulting Party or one Affected Party in the case where a
Termination Event under Section 5(b)(ii) has occurred, will, at the option of
the party (“X”) other than the Defaulting Party or the Affected Party (and
without prior notice to the Defaulting Party or the Affected Party), be reduced
by means of set off against any amount(s) (“Other Agreement Amount”) payable
(whether at such time or in the future or upon the occurrence of a contingency)
by the Payee to the Payer or to any Affiliate of the Payer (irrespective of the
currency, place of payment or booking office of the obligation) under any other
agreement(s) between the Payee and the Payer (or between the Payee and any
Affiliate of the Payer) or instrument(s) or undertaking(s) issued or executed by
the Payee to, or in the favor of, the Payer or any Affiliate of the Payer (and
the Other Agreement Amount will be discharged promptly and in all respects to
the extent it is so set-off). X will give notice to the other party of any
set-off effected under this paragraph.

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. The term “rate of exchange”
includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the relevant currency.

Nothing in this paragraph shall be effective to create a charge or other
security interest. This paragraph shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).



(e)   Change of Account. Any account designated by a party pursuant to Section
2(b) shall be in the same legal and tax jurisdiction as the original account.



(f)   Recording of Conversations.  Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties or any of their Affiliates in connection with this
Agreement or any Transaction or potential Transaction, (ii) agrees to obtain any
necessary consent of, and give any necessary notice of such recording to, its
relevant personnel and those of its Affiliates and (iii) agrees, to the extent
permitted by applicable law, that such recordings may be submitted in evidence
in any Proceedings.



(g)   Confirmation Procedures. Upon receipt thereof, Party B shall examine the
terms of each Confirmation sent by Party A, and unless Party B objects to the
terms within three New York business days after receipt of that Confirmation,
those terms shall be deemed accepted and correct absent manifest error, in which
case that Confirmation will be sufficient to form a binding supplement to this
Agreement notwithstanding Section 8(e)(ii) of this Agreement.



(h)   Covenants of Financial Agreements.

(i) Party B shall provide Party A at all times hereunder with the same covenant
protection as Party B provides Party A (or any of its Affiliates) under
Financial Agreements. Therefore, in addition to the Cross Default provisions of
this Agreement, and notwithstanding the satisfaction of any obligation or
promise to pay money to Party A (or any of its Affiliates) under any Financial
Agreement, or the termination or cancellation of any Financial Agreement, Party
B hereby agrees to perform, comply with and observe for the benefit of Party A
hereunder all affirmative and negative covenants contained in each Financial
Agreement applicable to Party B (excluding any obligation or promise to pay
money under any Financial Agreement) at any time Party B has any obligation
(whether absolute or contingent) under this Agreement.

(ii) For purposes hereof: (A) the affirmative and negative covenants of each
Financial Agreement applicable to Party B (together with related definitions and
ancillary provisions, but in any event excluding any obligation or promise to
pay money under any Financial Agreement) are incorporated (and upon execution of
any future Financial Agreement, shall automatically be incorporated) by
reference herein (mutatis mutandis); (B) if other lenders or creditors are
parties to any Financial Agreement, then references therein to the lenders or
creditors shall be deemed references to Party A; and (C) for any such covenant
applying only when any loan, other extension of credit, obligation or commitment
under the Financial Agreement is outstanding, that covenant shall be deemed to
apply hereunder at any time Party B has any obligation (whether absolute or
contingent) under this Agreement.

(iii) Notwithstanding the foregoing, if the incorporation of any provision by
reference from any Financial Agreement would result in the violation by Party B
of the terms of that Financial Agreement, or be in violation of any law, rule or
regulation (as interpreted by any court of competent jurisdiction), then this
Agreement shall not incorporate that provision.

“Financial Agreement” means each existing or future agreement or instrument
relating to any loan or extension of credit from Party A (or any of its
Affiliates) to Party B (whether or not anyone else is a party thereto), as the
same exists when executed and without regard to (i) any termination or
cancellation thereof or Party A (or any of its Affiliates) ceasing to be a party
thereto (whether as a result of repayment thereof or otherwise), or (ii) unless
consented to in writing by Party A (or any of its Affiliates), any amendment,
modification, addition, waiver or consent thereto or thereof.



(i)   Transfer. Notwithstanding anything contained in Section 7 of this
Agreement, if the rights of Party A (or any of its Affiliates) in any loan or
extension of credit under any Financial Agreement are sold, assigned or
otherwise transferred to any purchaser, assignee or transferee to which Party A
(or its relevant Affiliate) may lawfully make such sale, assignment or transfer,
then Party A may transfer without recourse its rights and obligations in or
under this Agreement (and any Credit Support Document) to any such purchaser,
assignee or transferee, provided that Party B is provided with written notice of
such transfer and a written acknowledgement of the purchaser, assignee or
transferee stating that it has acquired such rights and obligations of Party A
and is bound by the terms of this Agreement (and any Credit Support Document) as
Party A’s successor hereunder (and thereunder).



(j)   Independent Obligations. (i) Although Party B may be entering into one or
more Transactions under this Agreement to hedge against the interest expense of,
or other risk associated with, an existing or future loan or other financing,
this Agreement and each Transaction shall be an independent obligation of Party
B separate and apart from any such loan or other financing, and therefore:
(A) each party’s obligations under this Agreement or any Transaction shall not
be contingent on whether any loan or other financing closes, is outstanding or
is repaid, in whole or in part, at any time; (B) subject to paragraph
(ii) below, any repayment, acceleration, satisfaction, discharge or release of,
and any amendment, modification or waiver with respect to, any loan or other
financing, whether in whole or in part, at any time, shall not in any way affect
this Agreement, any Transaction or either party’s obligations under this
Agreement or any Transaction; (C) payments that become due under this Agreement
or any Transaction shall be due whether or not (1) the Notional Amount of any
Transaction at any time is different from the principal amount of any loan or
other financing, (2) the Termination Date of any Transaction occurs before or
after the maturity date of any loan or other financing, or (3) any other terms
of any loan or other financing are different from the terms of this Agreement or
any Transaction; (D) nothing in this Agreement or in any Confirmation is
intended to be, nor shall anything herein or therein be construed as, a
prepayment penalty, charge or premium for purposes of any loan or other
financing, nor shall any terms of any loan or other financing be deemed a waiver
of or otherwise impair any amount due or that may become due under this
Agreement or under any Transaction; (E) if Party B at any time receives from
Party A (or any of its affiliates) any payoff statement or other written
statement regarding any loan or other financing, nothing in such statement shall
be deemed to apply to this Agreement or any Transaction except as otherwise
expressly provided in that statement and then only to the extent so provided;
(F) the terms under which any Transaction may be terminated early are set forth
in this Agreement (including any Confirmation of such Transaction), and any
early termination of a Transaction other than pursuant to the provisions of this
Agreement (including any such Confirmation) is subject to mutual agreement of
the parties confirmed in writing, the terms of which may require one party to
pay an early termination fee to the other party based upon market conditions
prevailing at the time of early termination; and (G) if at any time any existing
or future collateral or other credit support secures or otherwise supports both
this Agreement (or any Transaction hereunder) and any loan or other financing
(whether this Agreement or any Transaction hereunder is specifically identified
in the collateral or credit support documents, or instead is referred to therein
generically), then Party A (or its agent) shall be entitled to continue to hold
such collateral or other credit support, and such collateral or other credit
support shall continue to secure or otherwise support Party B’s obligations
under this Agreement (or any Transaction hereunder), until such time as all such
obligations of Party B are completely satisfied notwithstanding any repayment,
acceleration, satisfaction, discharge or release of any such loan or other
financing.

(ii) Nothing in paragraph (i) above shall be construed as impairing or limiting:
any set-off rights; any cross default, credit support default or other
provisions contained in this Agreement or any Confirmation to the extent such
provisions refer to any repayment or acceleration of any loan or other
financing; any rights or obligations under any Credit Support Documents; or any
obligations of Party B under any covenant incorporated in this Schedule by
reference from any loan or other financing (provided that any amendment,
modification or waiver executed and delivered by Party A in writing with respect
to any such covenant shall be deemed to apply hereunder to that covenant as so
incorporated unless otherwise expressly provided in such writing).

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Bruce Young
Name: Bruce Young
Title: Senior Vice President


G&E HEALTHCARE REIT LINCOLN PARK BOULEVARD, LLC

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory


17

NOVATION CONFIRMATION



Date:                                                           December 21, 2007

To:                                                             G&E Healthcare REIT Lincoln Park Boulevard, LLC ("Counterparty")

Email:                                                          dprosky@1031nnn.com

Attention:                                                      Danny Prosky

To:                                                             NNN Healthcare\Office REIT Market Exchange, LLC

Email:                                                          dprosky@1031nnn.com

Attention:                                                      Dan Prosky

From:                                                           Wachovia Bank, N.A. ("Wachovia")

Ref. No:                                                        2279626

Dear Sir or Madam:

         The purpose of this letter is to confirm a Novation Transaction between the parties on the terms and conditions set forth below
    effective from the Novation Date. This Novation Confirmation constitutes a Confirmation as referred to in the New Agreement specified below.

         1.     The definitions and provisions contained in the 2004 ISDA Novation Definitions (the "Definitions") and the terms and provisions
    of the 2006 ISDA Definitions, as published by the International Swaps and Derivatives Association, Inc. and amended from time to time, are
    incorporated in this Novation Confirmation. In the event of any inconsistency between (i) the Definitions, (ii) the 2006 ISDA Definitions
    and/or (iii) the Novation Agreement and this Novation Confirmation, this Novation Confirmation will govern.

         2.     The terms of the Novation Transaction to which this Novation Confirmation relates, are as follows:

                                Novation Date:                                                     December 19, 2007

                                Novated Amount:                                                    USD 10,943,000.00

                                Transferor:                                                        NNN Healthcare\Office REIT Market Exchange, LLC

                                Transferee:                                                        G&E Healthcare REIT Lincoln Park Boulevard, LLC

                                Remaining Party:                                                   Wachovia Bank, N.A.

                                                                                                   ISDA Master Agreement as per Section 1.11 of
                                New Agreement (between Transferee                                  the Definitions subject to the laws of the
                                and Remaining Party):                                              State of New York

         3.     The terms of each Old Transaction to which this Novation Confirmation relates, for identification purposes are as follows.

                                Trade Date of Old Transaction:                                     November 29, 2007

                                Effective Date of Old Transaction:                                 December 21, 2007

                                Termination Date of Old Transaction:                               December 21, 2010




                                Wachovia Reference Number of Old Transaction:                      2246037

         4.     The terms of each New Transaction to which this Novation Confirmation relates shall be as specified in the New Confirmation
    attached hereto as Exhibit A.

                                Full First Calculation Period:                                     Applicable, commencing on December 21, 2007

         5.     Other Provisions:                                                                  None


               6.     Miscellaneous Provisions:   None      7.     Notice
Details:   As specified in the New Confirmation attached hereto as Exhibit A.
     8.     The parties confirm their acceptance to be bound by this Novation
Confirmation as of the Novation Date by executing a copy of this Novation
Confirmation and returning it to us. The Transferor, by its execution of a copy
of this Novation Confirmation, agrees to the terms of the Novation Confirmation
as it relates to each Old Transaction. The Transferee, by its execution of a
copy of this Novation Confirmation, agrees to the terms of the Novation
Confirmation as it relates to each New Transaction.
Wachovia Bank, N.A. By: /s/ Tracey Bissell Name: Tracey Bissell Title: Vice
President
  G&E Healthcare REIT Lincoln Park Boulevard, LLC By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson Title: Authorized Signatory  
  Ref. No. 2279626 NNN Healthcare\Office REIT Market Exchange, LLC
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory


18

         

                          EXHIBIT A 1. The terms of the particular Transaction
to which the Confirmation relates are as follows:
       
Transaction Type:
          Interest Rate Swap        
 
                       
Currency for Payments:
          U.S. Dollars        
 
                       
Notional Amount:
          USD 10,943,000.00        
 
                       
Term:
                       
 
                       
 
  Trade Date:   December 19, 2007        
 
  Effective Date:   December 21, 2007        
 
  Termination Date:   December 21, 2010, subject to adjustment in accordance
with the             Modified Following Business Day Convention.
Fixed Amounts:
                       
 
                       
 
  Fixed Rate Payer:   Counterparty         
 
  Payment Dates:   Monthly on the 21st of each month commencing January 22,
2008,             through and including the Termination Date
 
  Business Day Convention:   Modified Following        
 
  Business Day:   New York        
 
  Fixed Rate:     5.52 %        
 
  Fixed Rate Day Count Fraction:   Actual/360        
Floating Amounts:
                       
 
                       
 
  Floating Rate Payer:   Wachovia         
 
  Payment Dates:   Monthly on the 21st of each month commencing January 22,
2008,             through and including the Termination Date
 
  Business Day Convention:   Modified Following        
 
  Business Day:   New York        
 
  Floating Rate for initial   Determined two London Banking Days prior to the
Effective Date
 
  Calculation Period:                
 
  Floating Rate Option:   USD-LIBOR-BBA        
 
  Designated Maturity:   1 Month        
 
  Spread:   Plus   1.55%        
 
  Floating Rate Day Count Fraction:   Actual/360        
 
  Floating Rate determined:   Two London Banking Days prior to each Reset Date.
 
  Reset Dates:   The first day of each Calculation Period.
 
  Compounding:   Inapplicable        
 
  Rounding convention:   5 decimal places per the ISDA Definitions. 2. The
additional provisions of this Confirmation are as follows:
       
Calculation Agent:
          Wachovia        
 
                       
Payment Instructions:
          Wachovia Bank, N.A.        
 
                       
 
          CIB Group, ABA 053000219                     Ref: Derivative Desk
(Trade No: 2279626)
 
          Account #: 04659360006116        
Wachovia Contacts:
          Settlement and/or Rate Resets:        
 
                       
 
            1-800-249-3865          
 
            1-704-383-8429          
 
          Documentation:        
 
          Tel:  (704) 715-7051        
 
          Fax:  (704) 383-9139        
 
          Collateral:        
 
          Tel:  (704) 383-9529                     Please quote transaction
reference number.             Per your standing payment instructions or debit
authorization if             provided to Wachovia, as relevant. If not provided,
please             contact us in order for payment to be made. Payments to
Counterparty:           Phone: 1-800-249-3865 Fax: 1-704-383-8429
 
                       

19

                              AMENDED AND RESTATED             SWAP TRANSACTION
CONFIRMATION
 
               
 
               
Date:
          December 24, 2007
To:
          G&E Healthcare REIT Lincoln Park Boulevard, LLC ("Counterparty")
Address:
          1551 N. Tustin Avenue, Suite 200  
 
          Santa Ana CA
 
          92705 USA
Email:
          dprosky@1031nnn.com
Attention:
          Danny Prosky
From:
          Wachovia Bank, N.A. ("Wachovia")
Ref. No:
            2279626  
 
                Dear Danny Prosky:
       

Reference is made to that certain Confirmation dated December 21, 2007 between
the Counterparty and Wachovia regarding a Transaction with a Wachovia reference
number of 2279626, a Trade Date of December 19, 2007 , an Effective Date of
December 21, 2007 and a Termination Date of December 21, 2010 (“Prior
Confirmation”). This Confirmation amends and restates the Prior Confirmation.

This confirms the terms of the Transaction described below between Counterparty
and Wachovia. The definitions and provisions contained in the 2006 ISDA
Definitions, as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern. Fixed Amounts and Floating Amounts for each
applicable Payment Date hereunder will be calculated in accordance with the ISDA
Definitions, and if any Fixed Amount and Floating Amount are due for the same
Payment Date hereunder, then those amounts shall not be payable and instead the
Fixed Rate Payer shall pay the positive difference, if any, between the Fixed
Amount and the Floating Amount, and the Floating Rate Payer shall pay the
positive difference, if any, between the Floating Amount and the Fixed Amount.

                                  1. The terms of the particular Transaction to
which the Confirmation relates are as follows:
       
Transaction Type:
          Interest Rate Swap                
 
                               
Currency for Payments:

  U.S. Dollars                  
                       
Notional Amount:
          USD 10,943,000.00                
 
                               
Term:
                               
 
                               
 
  Trade Date:   December 19, 2007                
 
  Effective Date:   December 20, 2007                
 
  Termination Date:   December 31, 2010, subject to adjustment in accordance
with the             Modified Following Business Day Convention.        
Fixed Amounts:
                               
 
                               
 
  Fixed Rate Payer:   Counterparty                 
 
  Payment Dates:   Monthly on the 1st of each month commencing January 02, 2008,
            through and including the Termination Date        
 
  Business Day Convention:   Modified Following                
 
  Business Day:   New York                
 
  Fixed Rate:     5.52 %                
 
  Fixed Rate Day Count Fraction:   Actual/360                
Floating Amounts:
                               
 
                               
 
  Floating Rate Payer:   Wachovia                 
 
  Payment Dates:   Monthly on the 1st of each month commencing January 02, 2008,
            through and including the Termination Date        
 
  Business Day Convention:   Modified Following                
 
  Business Day:   New York                
 
  Floating Rate for initial   4.94875% (excludes Spread)        
 
  Calculation Period:                        
 
  Floating Rate Option:   USD-LIBOR-BBA                
 
  Designated Maturity:   1 Month                
 
  Spread:   Plus   1.55%                
 
  Floating Rate Day Count Fraction:   Actual/360                
 
  Floating Rate determined:   Two London Banking Days prior to each Reset Date.
 
  Reset Dates:   The first day of each Calculation Period.        
 
  Compounding:   Inapplicable                
 
  Rounding convention:   5 decimal places per the ISDA Definitions.         2.
The additional provisions of this Confirmation are as follows:
               
Calculation Agent:
                  Wachovia        
 
                               
Payment Instructions:
                  Wachovia Bank, N.A.        
 
                                                    CIB Group, ABA 053000219    
                Ref: Derivative Desk (Trade No: 2279626)                    
Account #: 04659360006116 Wachovia Contacts:                   Settlement and/or
Rate Resets:
 
                               
 
                    1-800-249-3865          
 
                    1-704-383-8429          
 
                  Documentation:        
 
                  Tel:  (704) 715-7051        
 
                  Fax:  (704) 383-9139        
 
                  Collateral:        
 
                  Tel:  (704) 383-9529                             Please quote
transaction reference number.                     Per your standing payment
instructions or                     debit authorization if provided to Wachovia,
                    as relevant. If not provided, please contact                
    us in order for payment to be made. Payments to Counterparty:
          Phone: 1-800-249-3865 Fax: 1-704-383-8429  
                       
 
                               
Documentation
                               
 
                                If at any time there exists an executed ISDA
Master Agreement between the parties governing this Transaction, this
Confirmation supplements, forms part of and will be governed by that ISDA Master
Agreement, and all provisions contained or
incorporated by reference in that ISDA Master Agreement will govern this
Confirmation except as expressly modified herein.
In the absence of that ISDA Master Agreement, this Confirmation shall
supplement, form a part of, and be subject to an
agreement in the form of the ISDA Master Agreement (Local Currency-Single
Jurisdiction) published in 1992 by the
International Swaps and Derivatives Association, Inc. as if the parties had
executed an agreement in such form (the
provisions of which are hereby incorporated by reference), but without any
Schedule except for the election of New York law
(without regard to conflicts of law principles) as the governing law. References
in this Confirmation to the “ISDA Master
Agreement” shall be to whichever of the foregoing is applicable. Neither party
is acting as the other party’s financial
advisor for this Transaction nor is it relying on the other party for any
evaluation of the present or future results,
consequences, risks, and benefits of this transaction, whether financial,
accounting, tax, legal, or otherwise.


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

     
 
  Very truly yours,
 
  Wachovia Bank, N.A.
 
 

 
  By: /s/ Tracy Bissell
 
  Name: Tracy Bissell
 
  Title: Vice President
 
  Ref. No. 2279626
Accepted and Confirmed as of date first written above:
   
G&E Healthcare REIT Lincoln Park Boulevard, LLC
   
 
   
 
   
 
   
By: /s/ Shannon K S Johnson
   
Name: Shannon K S Johnson
   
Title: Authorized Signatory
   

20